Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 21, 2014.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00613-CV
                                NO. 14-14-00614-CV
                                NO. 14-14-00615-CV



                     IN RE R. WAYNE JOHNSON, Relator


                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                       133rd & 269th District Courts
                           Harris County, Texas
        Trial Court Cause Nos. 2004-60260, 2006-55819 & 2009-15297

                         MEMORANDUM OPINION

      On July 28, 2014, relator R. Wayne Johnson filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App.
P. 52. Relator has been declared a vexatious litigant and is therefore subject to the
pre-filing order under section 11.101 of the Texas Civil Practice and Remedies
Code. See Tex. Civ. Prac. & Rem. Code §§ 11.101, 11.103 (West Supp. 2014).
      Under section 11.103(a), the clerk of this court may not file an original
proceeding presented by a vexatious litigant subject to a pre-filing order under
section 11.101 unless the litigant obtains an order from the local administrative
judge permitting the filing. Id. § 11.103(a) & (d). On August 4, 2014, we notified
relator that we would consider dismissal of his petition unless, within 10 days, he
showed that he has obtained an order from the local administrative judge
permitting the filing of this original proceeding. See id. § 11.103(a).

      Relator has not responded to our August 4, 2014 order and has not shown
that he has obtained an order from the local administrative judge permitting the
filing of this original proceeding. Accordingly, the petition for writ of mandamus
is ordered dismissed.


                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                          2